Citation Nr: 1637001	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent during the period prior to May 23, 2009, for service-connected right knee arthritis, status post tibial osteotomy. 

2.  Entitlement to an increased rating for service-connected residuals of a concussion, to include headaches (currently evaluated as 30 percent disabling) and dizziness (currently evaluated as 10 percent disabling).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1995 with additional reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that in pertinent part, denied an increase in a 10 percent rating for service-connected cerebral concussion with headaches, tinnitus and dizzy sensations, and denied an increase in a 10 percent rating for service-connected arthritis of the right knee, status post tibial osteotomy.  

The Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Lincoln, Nebraska in August 2008.  The transcript of this hearing has been associated with the file.

In a March 2009 decision and remand, in pertinent part, the Board denied an increase in a 20 percent rating for service-connected right knee instability, and remanded the issues of entitlement to an increased rating for right knee arthritis and for residuals of a concussion to the Agency of Original Jurisdiction (AOJ) for additional development.

In an October 2009 rating decision, the AOJ granted separate 10 percent ratings for concussion residuals of tinnitus and headaches, each effective August 15, 2006, and continued the 10 percent rating for residuals of concussion with dizzy sensations.  

The case returned to the Board in December 2013, at which time the Board denied a rating in excess of 10 percent for the right knee arthritis prior to May 23, 2009.  However, the Board granted an increased 30 percent rating for right knee arthritis with limitation of flexion of the right knee from May 23, 2009, as well as a separate 20 percent rating for right knee arthritis with limitation of extension of the right knee, also effective from May 23, 2009.  Additionally, the Board granted an increased 30 percent rating for the service-connected concussion residuals, to include both headaches and dizziness, for the entire appellate period, and denied a rating in excess of 10 percent for the service-connected tinnitus.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2015 memorandum decision, the Court vacated that part of the December 2013 Board decision which denied a rating in excess of 10 percent prior to May 23, 2009, for the service-connected right knee arthritis.  The Court also vacated that part of the Board's decision that denied a rating in excess of 30 percent for concussions residuals that included headaches, as well as the part of the decision finding that a single evaluation, as opposed to separate evaluations, was warranted for the headaches and dizziness.  See October 2015 CAVC memorandum decision.  The Court then remanded these issues for further action in accordance with its decision.  The case was subsequently returned to the Board.

The Board notes that the Court vacated the Board's decision as concerning the evaluation of the Veteran's post-concussion residuals in its entirety; however, the AOJ has already implemented the Board's grant of an increased 30 percent rating for headaches.  See December 2013 rating decision.  The Court is statutorily prohibited from reversing the Board's favorable findings under 38 U.S.C.A. § 7261(a)(4) (West 2014).  Consequently, the Board will not disturb the grant of an increased rating for headaches, and has thus characterized the issues accordingly, as reflected on the title page. 

There are other issues that are not before the Board.  Specifically, the Court found that the appellant had abandoned his appeal as to the issues of entitlement to a rating in excess of 30 percent for right knee arthritis with limitation of flexion, and 20 percent for right knee arthritis with limitation of extension, both effective from May 23, 2009, and entitlement to a rating in excess of 10 percent for tinnitus, and dismissed the appellant's appeal as to these issues.  Hence, these issues are not in appellate status.

The record before the Board consists of the Veteran's paper and electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the Court's October 2015 memorandum decision, the Board finds that a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Right Knee Arthritis Disability Prior to May 23, 2009

Initially, the Board notes that the only issue remaining in appellate status as to the right knee disability is entitlement to a rating in excess of 10 percent for service-connected right knee arthritis during the period prior to May 23, 2009.  (His prior appeal for an increased rating for instability of the right knee was denied in a March 2009 Board decision, and his appeal for an increased rating for right knee arthritis from May 23, 2009 was dismissed by the Court in its memorandum decision.)

In the October 2015 memorandum decision, the Court determined that the VA compensation examinations of the right knee in November 2006 and May 2008 were inadequate because the VA examiners did not discuss whether any functional loss was attributable to pain during the flare-ups, provide any insight as to the functional effects of the Veteran's knee disability during these reported flare-ups, or otherwise provide an adequate explanation of why such effects could not be assessed.  The Court cited 38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The Court determined that the Board erred in finding these examinations adequate for rating purposes, and failed to adequately consider the Veteran's flare-ups and his entitlement to a higher rating for right knee arthritis prior to May 23, 2009. 

At the November 2006 VA examination, the examiner noted flare-ups that occur with cold weather and prolonged sitting, standing, and activity, which may last from a few days to overnight, and he no longer played sports or did extensive walking.  See November 2006 VA Joints Compensation and Pension (C&P) Examination Report.  Moreover, the VA examiner noted that the Veteran missed work two days per week because of the manifestations of his knee disabilities.  See id.  The examiner also noted that the Veteran experienced moderate pain and mild to moderate weakness and fatigue on repetition of range of motion, that his major functional impact derived from pain on repetitive use, that he used a brace on his knee, and that his knee problem resulted in increased absenteeism and thus interfered with his job.  

The November 2006 VA examiner determined that he "could not determine additional limitation following repetitive use during flare-ups because this would be resorting to speculation."  See id.  With regard to this statement, the Court found that the November 2006 examiner did not provide any discussion or analysis of the medical evidence or the Veteran's specific medical history that led to this conclusion, and that the examiner did not explain, as required, whether his inability to provide an opinion regarding any additional functional limitations during flare-ups without "resorting to speculation," merely reflects the limitations of knowledge in the medical community at large, or those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009) (holding that "[i]t must be clear that the physician has considered 'all procurable and assembled data'" and that "the physician must clearly identify precisely what facts cannot be determined" before the Board is entitled to rely upon a speculative medical opinion). 

On VA examination of the hips and knees in May 2008, the examiner noted that the Veteran was unable to stand for more than a few minutes or walk for more than a few yards and that he suffered from severe, weekly flare-ups that resulted in his inability to work for a period of 1 to 2 days.  The examiner then determined that the Veteran's bilateral knee and hip disabilities resulted in significant occupational effects.  

Accordingly, considering that the November 2006 and May 2008 VA examination reports have been found to be inadequate, and in the absence of any medical evidence of record that sufficiently addresses flare-ups of his right knee disability during the period prior to May 23, 2009, the Board finds that remand is necessary to obtain a VA examination of the right knee with a retrospective medical opinion regarding the severity of the Veteran's right knee arthritis during the initial appellate period, so for the period from August 15, 2005 (one year prior to his claim for an increased rating for his service-connected right knee disability) to May 22, 2009.  See 38 C.F.R. § 3.400(o)(2) (2016) (reflecting that VA considers the level of disability for the period beginning one year prior to the claim for a higher rating).  See also 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See, too, Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings); Vigil v. Peake, 22 Vet. App. 63 (2008) (finding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).  

The Board also notes that in a very recent decision, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  The Court held that the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities, which is not the case here.  The Board finds that the November 2006 and May 2008 VA knee examinations were inadequate per Correia.  On remand, the VA examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  38 C.F.R. § 4.59, Mitchell, supra; Deluca, supra. 

Concussion Residuals

In the October 2015 memorandum decision, with regard to the Veteran's service-connected concussion residuals, the Court determined that the Board provided inadequate reasons and bases for its determination that the Veteran's headaches did not warrant a rating in excess of 30 percent, in light of evidence suggesting that the severity of the headaches varied wildly.  See, e.g., November 2006 VA Brain and Spinal Cord C&P Examination Report (reflecting that the Veteran "misses work 1-2 times a month due to headaches, but none are prostrating"); August 2008 Board hearing Testimony (during which the Veteran testified that he had headaches and dizziness two or three times per week, and his wife testified that he was sometimes incapacitated due to his headaches); May 2009 VA Neurological Disorders C&P Examination Report (noting the Veteran's report that he experienced headaches every other day, most of which were prostrating and require that he "stay[] in a dark room with minimal sounds and just lie[] in bed").  The Court reminded the Board to consider the possibility of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, the Court also found that the Board erred in failing to apply the revised rating criteria for evaluating residuals of traumatic brain injury (TBI).  See October 2015 CAVC Memorandum Decision.  In this regard, the Board notes that, effective October 23, 2008, VA revised that portion of the Rating Schedule that addresses neurological conditions and affective disorders to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  See 73 Fed. Reg. 54693 (September 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  The new version of Diagnostic Code (DC) 8045 continues to provide for the evaluation of residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The Court noted that the Board, in its March 2009 remand instructions, ordered the RO to readjudicate the Veteran's claim and make "a determination based on the law and regulations in effect at the time of their decision."  See CAVC memorandum decision (emphasis added in CAVC decision).  The Court concluded that, because the revised DC 8045 constituted a regulation in effect at the time of the decision, the Board clearly erred in failing to apply the revised rating criteria when adjudicating the Veteran's claim.  See id.  The Board was instructed to consider whether, beginning on October 23, 2008, the effective date of the amended regulation, the appellant is entitled to a higher disability rating under the amended version of DC 8045.  See DC 8045 Note 5 ("in no case will the award [under the amended DC 8045] be effective before October 23, 2008.").  

In light of the foregoing, and considering that more than seven years have passed since the most recent May 2009 VA concussion residuals examination, the Board finds that a contemporaneous VA TBI examination is warranted to fully and fairly evaluate the severity of the Veteran's service-connected concussion residuals, to specifically include headaches and dizziness.  See 38 C.F.R. § 3.327(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Finally, as the claim is being remanded, the AOJ should also obtain any outstanding VA treatment records and any additional private treatment records identified by the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant VA or private medical records of treatment or evaluation of a right knee disability and residuals of a TBI, to include headaches and dizziness, dated since August 2005, that are not already on file, and associate them with the claims file.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  After all records and/or responses received have been associated with the claims file, arrange for a VA compensation examination of the right knee disability and medical opinion from a VA examiner for the purpose of obtaining supplemental comment concerning the functional loss, if any, caused by flare-ups of the Veteran's service-connected disability of right knee arthritis, status post tibial osteotomy, during the period from August 15, 2005 to May 22, 2009.  The claims file must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner must test the right knee joint range of motion, including pain in both active and passive motion, as well as in weight-bearing and non-weight bearing, and record these findings in the examination report.  

After reviewing the claims file, including the November 2006, May 2008, and May 2009 VA examination reports, as well as other relevant records during the period from August 15, 2005 to May 22, 2009, the examiner is asked to examine the right knee disability, comment on the severity of the Veteran's right knee limitation of motion during this period and respond to the following questions:  

a) Provide a retrospective medical opinion regarding the period from August 15, 2005 to May 22, 2009.  Determine whether the right knee disability was productive of functional loss, to specifically include any additional limitation of motion due to pain, weakness, premature or excess fatigability and incoordination causing additional disability beyond that reflected on range of motion measurements.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss; and

b)  Determine whether the right knee disability was subject to flare-ups of additional increased symptomatology, including increased pain.  The examiner should identify any additional functional loss resulting from any such flare ups, and should specifically address whether, during the period from August 15, 2005 to May 22, 2009, the reported flare-ups of increased right knee symptomatology resulted in any additional limitation of motion or other functional effects beyond those identified in the November 2006 and May 2008 VA C&P examination reports.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for a VA TBI protocol examination to ascertain the current level of severity of his service-connected concussion (TBI) residuals, including headaches and dizziness.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.

All indicated tests and studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail. 

After reviewing the claims file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner should complete the appropriate Disability Benefits Questionnaire(s) (DBQs) for the Veteran's service-connected residuals of a head injury (TBI), including specifically his service-connected headaches and dizziness.

The examiner must identify and describe in detail all current pathology associated with the Veteran's concussion residuals, including the severity and associated functional limitations associated with his headaches and dizziness.  

Additionally, the examiner should describe the concussion symptomatology throughout the appeal period and if possible should identify any periods of increased or decreased symptomatology from August 15, 2005, forward.  

The examiner must provide a comprehensive report including a complete rationale for any opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, and consider whether "staged" ratings are appropriate for any service-connected disability at issue.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  With regard to the appeal for an increased rating for service-connected residuals of a concussion, to include headaches and dizziness, the AOJ must consider all potentially applicable Diagnostic Codes, including DC 8100 and the revised version of DC 8045, amended effective October 23, 2008.  

If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


